Exhibit 10.29

 

2008 Bonus Plan

 

On December 7, 2007, the Compensation Committee recommended that the Board of
Directors approve a new Bonus Plan (the “Bonus Plan”) for the fiscal year ending
September 30, 2008.  The Bonus Plan was approved by the Board of Directors on
the same date.  Under the Bonus Plan, bonuses may be awarded to the Company’s
employees, including the Company’s executive officers, upon the satisfaction of
certain goals based on a percentage of annual base salaries.  The goals include
attaining measured results for some or all of the following categories: cash
flow, capital and research and development budgets, revenues, research and
development and operations performance, renew and obtain new contracts, and
safety.

 

Under the terms of the Bonus Plan, the Company’s employees, including its
executive officers, may receive a bonus calculated based on a percentage of
their annual base salary.  The ultimate percentage of annual base salary used to
calculate bonuses, if any bonuses are paid, will be at the sole discretion of
the Compensation Committee.  The target percentage and the high percentage of
base salary set by the Compensation Committee to be used for purposes of
calculating bonuses to the Company’s employees, including its executive
officers, are as follows:

 

 

 

Target Percentage

 

High Percentage

 

Staff (Operations, Accounting & Administrative)

 

10

%

20

%

Manager

 

15

%

30

%

Senior Manager

 

25

%

40

%

Executive (other than President and Chief Executive Officer)

 

40

%

80

%

President and Chief Executive Officer

 

50

%

100

%

 

 

 

 

--------------------------------------------------------------------------------